DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6, 9, 11-13, 15-18 and 20 are pending
Claims 7-8, 10, 14 and 19 are now canceled
Claims 1, 9, 11-13, 15, 17-18 and 20 are currently amended
Claims 1-6, 9, 11-13, 15-18 and 20 are rejected

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 18-19 states “for controlling adding wash solution to the water used in the”.  Examiner suggests amending the limitation to either recite “for controlling adding a wash solution to the water used in the” or “for controlling a wash solution added to the water used in the”.  (HMI)”.  Examiner suggests removing ‘(HMI)’.  Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “at least one sensor configured to” on line 3 of claim 1, “an air blast device configured to” on line 7 of claim 1, “wherein the fouling control device is configured to” on lines 9-10 of claim 1, “a calibration solution device configured to” on line 15 of claim 1, “a logic processor configured to” on line 17 of claim 1, “a human machine interface (HMI) configured to” on line 20 of claim 1, “at least one pump that is configured to” on line 2 of claim 2, “wherein the at least one pump is configured to” on lines 1-2 of claim 3, “wherein the at least one pump is configured to” on lines 1-2 of claim 4, “wherein the at least one pump is configured to” on lines 1-2 of claim 5, “wherein the logic processor is further configured to” on lines 1-2 of claim 6, “wherein the set of cascaded filters is configured to” on lines 1-3 of claim 11, “wherein the fouling control device is configured to” on line 5 of claim 12, “wherein the logic processor is configured to” on lines 1-2 of claim 15, “a memory configured to” on line 3 of claim 17, “wherein the logic processor is further configured to” on line 4 of claim 17, “an air blast device configured to” on line 13 of claim 20, and “wherein the fouling control device is configured to” on lines 15-16 of claim 20.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9, 11-13, 15-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Amended, independent claim 1 now recites “a calibration solution device configured to deliver a calibration solution to the at least one valve;” on lines 15-16.  Original claim 14 limitation and the original specification filed on 10/03/2017 both have support for the limitation “to the at least one sensor”, not “to the at least one valve” as currently recited; therefore, this is new matter.  Claims 2-6, 9, 11-13 and 15-18 are also rejected since these claims depend on claim 1.  Also, similar analysis/rejection applies to amended, independent claim 20 which now recites “a calibration solution device to deliver a calibration solution to the at least one valve” on lines 22-23.  The original specification filed on 10/03/2017 recites “to the at least one sensor”, not “to the at least one valve” as currently recited; therefore, this is new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation "and at least one valve” on line 6.  It is unclear whether Applicant is referring to the same ‘at least one valve’ as recited on line 9 of the at least one valve” to maintain consistency.
Claim 20 recites the limitation “by a processing system to cause the processing system…” on lines 4-5.  It is unclear whether Applicant is referring to the same ‘food processing system’ as recited on line 2 of claim 20, or a different processing system.  If Applicant is referring to the same food processing system, Examiner suggests amending the limitation to further recite “by the food processing system to cause the food processing system…” to maintain consistency.  Also, claim 20 recites the limitation "at least one valve” on each of lines 15, 16, 18 and 23.  It is unclear whether Applicant is referring to the same “one or more valves” as recited on line 8 of claim 20, or a different at least one valve.  
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9, 11-13, 15-18 and 20 of the current application 15/723809 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/050476 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the current application (15/723809) discloses a control system for controlling water in a food processing system including at least one sensor, a produce handling device, a logic processor, a wash solution, a human machine interface, a calibration solution device, a calibration solution and signals.  Also, corresponding dependent claims 2-6, 9, 11-13 and 15-18 disclose at least one pump and a memory along with additional details.  Similarly, claim 20 of the current application (15/723809) discloses a computer program product for controlling water used in a food processing system including a computer-readable storage medium, at least one sensor, a logic processor, a calibration solution device, a calibration solution and signals.
Claim 1 of co-pending application (16/050476) discloses a very similar control system for controlling water in a food processing system including at least one sensor, a logic processor and various signals.  Also, corresponding dependent claims 2-22 disclose a human machine interface, a user, a fouling control device, a calibration solution device, and a calibration solution along with additional similar details with that of the current application 15/723809.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




References Considered
Lewis et al. (US 2011/0247655 A1) (hereinafter “Lewis”)

Dibel et al. (US 2011/0008866 A1) (hereinafter “Dibel”)

Herdt et al. (US 2012/0000488 A1) teaches a control system and method of use for controlling concentrations of electrolyzed water in CIP applications.


Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but focus on amended claim limitations.  The previous 102(a)(1) and 103 rejections are both now withdrawn as a result of the amendments and arguments on pages 8-10 of the Remarks section filed on 02/22/2021.
A new set of claim objection regarding claim 1 is now made (see above).
A 112(f) claim interpretation analysis regarding claims 1-6, 11-12, 15, 17 and 20 is now made (see above).
A new set of 112(a) claim rejections regarding claims 1-6, 9, 11-13, 15-18 and 20 is now made (see above).
The previous 112(b) claim rejections regarding claims 11 and 18 have been considered and are now withdrawn.  However, a new set of 112(b) claim rejections regarding claims 12 and 20 are now made (see above).


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AKASH K VARMA/Examiner, Art Unit 1773